In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-12-00282-CR
                             _________________

                  GEORGE ALEXANDER REED, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 284th District Court
                        Montgomery County, Texas
                       Trial Cause No. 04-07-05407CR
________________________________________________________________________

                         MEMORANDUM OPINION
      Pursuant to a plea agreement, George Alexander Reed pled guilty to one

count of aggravated sexual assault of a child. The trial court found the evidence

sufficient to find Reed guilty, but deferred finding him guilty, placed him on

deferred adjudication community supervision for ten years, and assessed a fine of

$500. The State subsequently filed a motion to revoke Reed’s unadjudicated

community supervision. Reed pled true to six violations of the terms of his

community supervision order. The trial court found that Reed violated the terms of
                                        1
his community supervision order, found Reed guilty of one count of aggravated

sexual assault of a child, revoked Reed’s unadjudicated community supervision,

and imposed a sentence of confinement for thirty years in the Texas Department of

Criminal Justice, Institutional Division. The judgment also imposed a $500 fine.

This appeal followed.

      Reed’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978). On January 10, 2013, we granted an

extension of time for appellant to file a pro se brief. We received no response from

Reed. The State also did not file a brief.

      We have conducted an independent examination of the record. See Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). The record shows that at

the conclusion of the hearing on the State’s motion to revoke, the trial court orally

sentenced Reed to confinement for a term of thirty years. The trial court did not

orally impose a fine. But the written judgment includes a $500 fine. A fine is a

part of a sentence and must generally be included in the oral pronouncement of the

sentence. See Tex. Code Crim. Proc. Ann. art. 42.03 § 1(a) (West Supp. 2012);

Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011). Additionally,

                                             2
when the oral pronouncement of sentence and the written judgment conflict, the

oral pronouncement controls. Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim.

App. 2004).

      We have the authority to modify incorrect judgments when the record

provides us with enough information to do so. See Tex. R. App. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); see also Bray v. State, 179
S.W.3d 725, 729-30 (Tex. App.—Fort Worth 2005, no pet.). Thus, we modify the

trial court’s judgment to delete the imposition of the $500 fine. See Taylor, 131
S.W.3d at 502 (holding the court of appeals was correct to delete the fine from the

judgment where the trial court did not orally pronounce a fine when guilt was

adjudicated but included a fine within the written judgment). Except for this

necessary modification to the judgment, we agree with counsel’s conclusion that

no arguable issues support an appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Compare Stafford, 813 S.W.2d

at 511. We affirm the trial court’s judgment as modified.1

      AFFIRMED AS MODIFIED.




      1
         Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3
                                             __________________________
                                                 CHARLES KREGER
                                                      Justice


Submitted on April 30, 2013
Opinion Delivered May 15, 2013
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       4